DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-7, 9, 11-12, 14-23  allowable. The restriction requirement between species A1-A2, B2-B2, C1-C.2 and D.1-D.2, as set forth in the Office action mailed on 11/04/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/04/2020  is withdrawn.  Claim 5, directed to “the bearing and the bearing retainer are off-center” no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7, 9, 11-12, 14-23  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Arias (US 2016/0279716). Arias discloses a system 100 of a guide for widening a drilled hole, the system comprising: a hub 12 (a base, Figs. 2A-2D, Paragraph 22), comprising: a circular central member 12 with a center location, the circular central member comprising: a bearing 22 (a sleeve); a bearing retainer 36 (a pin); and a plurality of slots 110 for shims 116 (blade); and a plurality of shims 116, the plurality of shims being fit into the plurality of slots, the plurality of shims each comprising a narrow end (the threaded bolt 120) and a wide end (the opposite end from the threaded bolt, Fig. 2B), the narrow end of each of the plurality of shims being in a same direction and the wide end of each of the plurality of shims being in an opposite direction to the narrow end, allowing for the guide to fit securely into an existing hole 140 before drilling a new hole. (Fig. 3, Paragraph 26).
However, Arias does not disclose the plurality of the slots are around a circumference of the circular central member, and the plurality of shim are fit into the plurality of the slots are around a circumference of the circular central member. It would not have been obvious to one having ordinary skill in the art to modify the system of Arias to have the missing features described above. Other prior art of record, alone or in combination, also does not teach every limitation of independent claims 1.
Independent claims 18 and 19 contains the similar limitations as claim 1. For the same reasons stated above, independent claims 18 and 19 and their dependent claims are allowable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHWEN-WEI SU/Examiner, Art Unit 3722